Per curiam.
After a grievance was filed against Jerry N. Neal alleging violations of Standards 3 (engaging in illegal professional conduct involving moral turpitude), 4 (engaging in professional conduct involving dishonesty, etc.), 45 (engaging in illegal conduct), 61 (failing to deliver funds to client), 63 (failing to maintain complete records of client funds), 65 (failing to account for client’s money held in fiduciary trust), and 68 (failing to respond to disciplinary authorities), Neal filed a petition for voluntary surrender of his license. He admitted that a client gave him $50,000 to hold in trust for a real estate transaction, and that he misappropriated the $50,000. Additionally, Neal admitted that he failed to deliver and account for the $50,000, and further failed to respond to inquiries of the Investigative Panel regarding the matter.
Based on the recommendation of the special master and the report of the Review Panel of the State Bar, this Court accepts Neal’s petition for voluntary surrender of his license to practice law in the State of Georgia, which is tantamount to disbarment.

All the Justices concur.